I respectfully dissent from the majority's opinion in this case. The record is clear that Bradley professionally and skillfully represented the defendant in this matter. Nevertheless, the majority's opinion essentially maintains that, as a matter of law, a decision by a trial court to award less than the maximum permissible fee constitutes an abuse of discretion. I believe this interpretation is incorrect.
The Local Rules of the Cuyahoga County Common Pleas Court establish that an award of fees for one attorney representing a defendant for aggravated murder with specifications ranges from a minimum of $2,000 to a maximum of $12,500.00. The trial court awarded appellant $6,500.00. The record does not indicate the rationale behind the trial court's determination.
It is well settled that a reviewing court can presume regularity from a silent record. See, e.g., State v. Johnson (1995), 107 Ohio App.3d 723, 728. Bradley was awarded fees in the amount of $6,500.00. He therefore received compensation that was three and one-half times the amount of the minimum compensation that may be awarded. The majority opined that the lower court abused its discretion when it failed "to compensate Bradley in accordance with the schedule adopted by that court." Although the $6,500 awarded may not have been the maximum that Bradley could have received, it was in accordance with the schedule.
Moreover, although appellant refers to his "Motion, Entry, and Certification for Appointed Counsel Fees," there is no such document in the record; thus, this *Page 633 
court is unable to review appellant's breakdown of the hours that he spent in this matter.
For the above reasons, I respectfully dissent. I would hold that, in the absence of evidence regarding the trial court's reasons for its award, an award of fees within the permissible range for compensation as provided by the Local Rules of that court cannot amount to an abuse of discretion.